Motion by the defendant for reargument of a decision and order of this court dated January 25, 1988, which affirmed a sentence of the County Court, Suffolk County (Mallon, J.), imposed December 1, 1983.
Ordered that the motion is granted; and it is further,
Ordered that upon reargument, the decision and order of this court dated January 25, 1988, is vacated, and the following is substituted therefor:
Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered December 1, 1983, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed (see, People v McGowen, 42 NY2d 905, rearg denied 42 NY2d 1015). Mollen, P. J., Weinstein, Kooper and Harwood, JJ., concur.